         Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 1 of 45




 1 James M. Wagstaffe (95535)                           LABATON SUCHAROW LLP
   Frank Busch (258288)                                 Jonathan Gardner (pro hac vice to be
 2 WAGSTAFFE, VON LOEWENFELDT,                          submitted)
   BUSCH & RADWICK LLP                                  Melissa H. Nafash (pro hac vice to be
 3 100 Pine Street, Suite 725                           submitted)
   San Francisco, CA 94111                              Jonathan D. Waisnor (pro hac vice to be
 4 Tel: (415) 357-8900                                  submitted)
   Fax: (415) 357-8910                                  140 Broadway
 5 wagstaffe@wvbrlaw.com                                New York, NY 10005
   busch@wvbrlaw.com                                    Tel: (212) 907-0700
 6                                                      Fax: (212) 818-0477
   Counsel for Plaintiffs and the Proposed              jgardner@labaton.com
 7 Classes                                              mnafash@labaton.com
                                                        jwaisnor@labaton.com
 8
                                                        Counsel for Plaintiffs and the Proposed
 9                                                      Classes
10
                                UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
   L.P., a minor, E.P., a minor, S.P., a minor,     )
13 D.P., a minor, F.P., a minor, R.P., a minor, and )
   A.P., a minor, by and through their legal        )
14 guardian Esther Yona Posner; N.T., a minor, )         Case No.
   by and through her legal guardian Ilya Tsorin; )
15 and C.D., a minor, by and through her legal      )
   guardian Katherine Delgado, V.M., a minor, by )       CLASS ACTION COMPLAINT AND
16 and through her legal guardian Eunice Morris; )       REQUEST FOR JURY TRIAL
   A.S., a minor, Y.S., a minor, S.S., a minor,     )
17 D.S., a minor, and M.S., a minor by and          )
   through their legal guardian Dina Shallman,      )
18 Individually and on Behalf of All Others         )
   Similarly Situated,                              )
19                                                  )
                                  Plaintiff(s),     )
20                                                  )
           vs.                                      )
21
   SHUTTERFLY, INC.,
22
                                  Defendant.
23

24

25

26

27

28

     CLASS ACTION COMPLAINT
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 2 of 45




 1                                   CLASS ACTION COMPLAINT

 2           Plaintiffs L.P., a minor, E.P., a minor, S.P., a minor, D.P., a minor, F.P., a minor, R.P., a

 3 minor, and A.P., a minor, by and through their parent and legal guardian Esther Yona Posner;

 4 N.T., a minor, by and through her parent and legal guardian Ilya Tsorin; C.D., a minor, by and

 5 through her parent and legal guardian Katherine Delgado; V.M., a minor, by and through her

 6 legal guardian Eunice Morris; A.S., a minor, Y.S., a minor, S.S., a minor, D.S., a minor, and

 7 M.S., a minor by and through their legal guardian Dina Shallman, bring this Class Action

 8 Complaint against Defendant Shutterfly, Inc. to put a stop to its surreptitious collection, use,

 9 storage, and disclosure of Plaintiffs’ and the proposed Classes’ sensitive biometric data in
10 violation of Illinois’ Biometric Information Privacy Act, the Children’s Online Privacy

11 Protection Act, California’s Online Privacy Protection Act, and California’s Consumer Privacy

12 Act. The Classes include minors whose rights were wronged pursuant to violations of the

13 Illinois Biometric Information Privacy Act, the Children’s Online Privacy Protection Act,

14 California’s Online Privacy Protection Act, California’s Consumer Privacy Act, or a

15 combination of two or more.          Plaintiffs allege as follows upon personal knowledge as to
16 themselves and their own acts and experiences, and, as to all other matters, upon information,

17 belief, and research into Shutterfly’s platform and patents, which includes investigation

18 conducted by their attorneys.

19                                     NATURE OF THE ACTION
20           1.      Defendant Shutterfly is a leading retailer and manufacturing platform for
21 personalized photos and services. Shutterfly can be accessed online and through its “app” that

22 can be downloaded by users to devices such as a smartphone or tablet.

23           2.      Shutterfly users can use its platform to, among other things, upload, organize, and
24 maintain photographs, as well as share photographs with friends and relatives. Once a user

25 uploads a photograph on Shutterfly, the user can “tag” (i.e., identify by name) all of the faces

26 that appear in the photograph. Shutterfly users can then use this feature to gather, organize,

27 share, and transform the photos into personalized items. If the user does not “tag” the faces in

28 the photos, Shutterfly will still apply its technology to the photos and organize photos by face,

     CLASS ACTION COMPLAINT                                                                             1
     CASE NO.
           Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 3 of 45




 1 showing a person’s face and how many photos have been uploaded of them underneath their

 2 face.

 3           3.      Shutterfly’s use of facial recognition technology followed its acquisition of

 4 ThisLife in January 2013 1, which offered what Shutterfly claimed to be a best-in-class memory

 5 solution comprising facial recognition, duplicate detection, chronological organization and

 6 instant product creation. It also included Shutterfly’s “Smart Facial Tagging” feature. Smart

 7 Facial Tagging functions by scanning photographs uploaded by the user and identifying faces

 8 appearing in those photographs. If Smart Facial Tagging recognizes and identifies one of the

 9 faces appearing in the photograph, Shutterfly will automatically tag it. If not, Shutterfly will
10 suggest tagging the unidentified face.

11           4.      Shutterfly conceals the fact that it utilizes proprietary facial recognition software
12 to extract from user-uploaded photographs the unique biometric identifiers (i.e., graphical

13 representations of facial features, also known as facial geometry) associated with people’s faces

14 in order to identify them. Shutterfly then stores the biometric information of users and non-users

15 in its database. Shutterfly does not disclose its biometric data collection to its users, nor does it

16 ask users or non-users in the photographs to acknowledge, let alone consent to, these practices.

17           5.      Through these practices, Shutterfly not only disregards the users’ and non-users’
18 privacy rights; it also violates the Biometric Information Privacy Act, 740 ILCS 14/1, et seq.

19 (“BIPA”), which was specifically designed to protect Illinois residents from practices like

20 Shutterfly’s. In particular, Shutterfly violated (and continues to violate) BIPA because it did not:

21           •       Properly inform Plaintiffs or the Classes in writing that their biometric
                     identifiers (face geometry) were being generated, collected or stored;
22
             •       Properly inform Plaintiffs or the Classes in writing of the specific purpose
23                   and length of time for which their biometric identifiers were being
                     collected, stored, and used;
24

25

26   1
    Shutterfly began using the tagging feature in August 2014. See Shutterfly’s August 12, 2014
27 Press Release at http://ir.shutterfly.com/news-releases/news-release-details/thislife-shutterfly-
   provides-best-class-memory-management.
28

     CLASS ACTION COMPLAINT                                                                             2
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 4 of 45




 1           •       Provide and follow a publicly available retention schedule and guidelines
                     for permanently destroying the biometric identifiers of Plaintiffs and the
 2                   Classes; and

 3           •       Receive a written release from Plaintiffs or the Classes to collect, capture,
                     or otherwise obtain their biometric identifiers.
 4
             6.      Through these practices, Shutterfly also violated and continues to violate the
 5
     Children’s Online Privacy Protection Act, 15 U.S.C. § 6502(a)(1, et seq. (“COPPA”), which is
 6
     specifically designed to protect children from practices like Shutterfly’s. In particular, Shutterfly
 7
     violated and continues to violate COPPA because it does not:
 8
             •       Post a notice on the website indicating (a) what information the operator
 9                   collects from children, (b) how the operator uses this information, and (c)
                     what the operator’s disclosure practices are for this information;
10
             •       Obtain verifiable parental consent for the collection, use or disclosure of
11                   personal information obtained from a child;

12           •       Provide to a parent, upon verifying the identification of the parent, (a) a
                     description of the types of personal information collected from a child, (b)
13                   an opportunity at any time to refuse to permit the operator’s further use or
                     maintenance in retrievable form of the personal information collected
14                   from the child or to permit future online collection of personal information
                     from the child; and
15
             •       Establish and maintain reasonable procedures to protect the
16                   confidentiality, security, and integrity of personal information collected
                     from children.
17
             7.      Through these practices, Shutterfly also violated and continues to violate
18
     California’s Online Privacy Protection Act, Cal. Bus. & Prof. Code § 22575, et seq.
19
     (“CalOPPA”), which is designed to put users on notice of personal information being collected.
20
     In particular, Shutterfly violated and continues to violate CalOPPA because it does not:
21
             •       Identify in its privacy policy the categories of personally identifiable information
22
                     that the operator collects through the website or online service about individual
23
                     consumers who use or visit its commercial website or online service and the
24
                     categories of third-party persons or entities with whom the operator may share
25
                     that personally identifiable information; and
26

27

28

     CLASS ACTION COMPLAINT                                                                             3
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 5 of 45




 1           •       Describe in its privacy policy the process by which the operator notifies
 2                   consumers who use or visit its commercial website or online service of material

 3                   changes to the operator’s privacy policy for that website or online service.

 4           8.      Through these practices, Shutterfly also violated and continues to violate

 5 California’s Consumer Privacy Act of 2018, Cal. Civ. Code § 1798.100(b) (“CCPA”), which

 6 requires a business to be forthcoming about the personal information it collects and give

 7 consumers the right to decide whether their personal information is collected. In particular,

 8 Shutterfly violated and continues to violate the CCPA because it does not:

 9           •       Inform consumers as to the categories of personal information to be collected;
10           •       Inform consumers as to the purposes for which the categories of personal
11                   information collected shall be used;
12           •       Provide multiple ways in which consumers can request their data be deleted;
13           •       Allow consumers to opt out of the sale or sharing of their personal information;
14           •       Obtain explicit parental or guardian consent before selling, releasing, disclosing,
15                   disseminating personal information of consumers under the age of 16 without
16                   explicit consent; and
17           •       Disclose the personally identifiable information collected in its online privacy
18                   policy and in any California-specific description of consumers’ privacy rights.
19           9.      Accordingly, this Complaint seeks an order (i) declaring that Shutterfly’s conduct
20 violates BIPA; (ii) declaring that Shutterfly’s conduct violates COPPA; (iii) declaring that

21 Shutterfly’s conduct violates CalOPPA; (iv) declaring that Shutterfly’s conduct violates the

22 CCPA; (v) requiring Shutterfly to cease the unlawful activities discussed herein; and

23 (vi) awarding damages to Plaintiffs and the proposed Classes.

24                                                PARTIES

25           10.     Plaintiffs L.P., a minor; E.P., a minor; S.P., a minor; D.P., a minor; F.P., a minor;

26 R.P., a minor; and A.P., a minor, are natural persons whose pictures were uploaded to Shutterfly.

27 L.P., E.P., S.P., D.P., F.P., R.P., A.P., and their parent and guardian, Esther Yona Posner, who

28 brings this action on their behalf, are residents and citizens of the State of Illinois.

     CLASS ACTION COMPLAINT                                                                             4
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 6 of 45




 1           11.     Plaintiff N.T., a minor, is a natural person whose pictures were uploaded to

 2 Shutterfly. N.T. and her parent and guardian, Ilya Tsorin, who brings this action on her behalf,

 3 are residents and citizens of the State of Illinois.

 4           12.     Plaintiff C.D., a minor, is a natural person whose pictures were uploaded to

 5 Shutterfly. C.D. and her parent and guardian, Katherine Delgado, who brings this action on her

 6 behalf, are residents and citizens of the State of Illinois.

 7           13.     Plaintiff V.M., a minor is a natural person whose pictures were uploaded to

 8 Shutterfly. V.M., a minor, and her parent and guardian, Eunice Morris, who brings this action on

 9 her behalf, are residents and citizens of the State of California.
10           14.     Plaintiffs A.S., a minor, Y.S., a minor, S.S., a minor, D.S., a minor, and M.S., a
11 minor A.S., a minor, Y.S., a minor, S.S., a minor, D.S., a minor, and M.S., a minor, and their

12 parent and guardian, Dina Shallman, who brings this action on their behalf, are residents of the

13 State of California.

14           15.     Defendant Shutterfly, Inc. (“Defendant” or “Shutterfly”) is a Delaware
15 corporation with its headquarters and principal executive office at 2800 Bridge Parkway,

16 Redwood City, California 94065.            Shutterfly conducts business throughout the State of
17 California and the United States.

18                                    JURISDICTION AND VENUE
19           16.     Jurisdiction is proper in this Court pursuant to the Class Action Fairness Act, 28
20 U.S.C. §1332(d) (“CAFA”), because (i) the proposed Classes consist of well over 100 members;

21 (ii) Plaintiffs and all Class Members are United States citizens and nine of the Plaintiffs and

22 many class members are citizens of a state different from Defendant’s principal place of

23 business; and (iii) the aggregate amount in controversy exceeds $5,000,000, exclusive of interest

24 and costs.

25           17.     Jurisdiction over the Children’s Online Privacy Protection Act (“COPPA”), 15
26 U.S.C. § 6501, et seq. is also proper in this Court pursuant to 28 U.S.C. § 1331.

27           18.     Jurisdiction over the California Consumer Privacy Act (“CCPA”) Class is proper
28 in this Court pursuant to 28 U.S.C. § 1367(a), because the CCPA claims are so related to claims

     CLASS ACTION COMPLAINT                                                                          5
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 7 of 45




 1 over which this Court has original jurisdiction that they form part of the same case or

 2 controversy under Article III of the United States Constitution.

 3           19.     This Court has personal jurisdiction over Plaintiffs because the nonresident

 4 Plaintiffs submit to the Court’s jurisdiction and the California Plaintiffs live within the Court’s

 5 jurisdiction. This Court has personal jurisdiction over Defendant Shutterfly because Shutterfly’s

 6 corporate headquarters and principal place of business is in Redwood City, California.

 7 Defendant is a citizen of the states of Delaware and California.

 8           20.     Venue is proper in this District under 28 U.S.C. §1391(b) because Defendant

 9 maintains its corporate headquarters and principal place of business in this District.
10                                 INTRADISTRICT ASSIGNMENT
11           21.     Pursuant to Civil Local Rule 3-2(d), this case should be assigned to the San
12 Francisco Division.

13                                     FACTUAL BACKGROUND
14 I.        Biometrics and Consumer Privacy
15           22.     “Biometrics” refers to technologies used to identify an individual based on unique
16 physical characteristics. Common biometric identifiers include retina or iris scans, fingerprints,

17 voiceprints, or hand or face geometry scans. One of the most prevalent uses of biometrics is in

18 facial recognition technology, which works by scanning a photograph or image for human faces,

19 extracting facial feature data from that photograph or image, generating a “faceprint” from the

20 image through the use of facial recognition algorithms, and then comparing, or “matching,” the

21 resultant faceprint to other faceprints stored in a “faceprint database.” If a database match is

22 found, a person may be identified.

23           23.     The recent sophistication of facial recognition software has generated many
24 commercial applications of the technology, but it has also raised serious privacy concerns about

25 its massive scale, scope, and surreptitiousness. During a 2012 hearing before the United States

26 Senate Subcommittee on Privacy, Technology, and the Law, U.S. Senator Al Franken stated that

27 “there is nothing inherently right or wrong with facial recognition technology . . . [b]ut if we do

28 not stop and carefully consider the way we use [it], it could also be abused in ways that could

     CLASS ACTION COMPLAINT                                                                          6
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 8 of 45




 1 threaten basic aspects of our privacy and civil liberties.” 2 Senator Franken noted, for example,

 2 that facial recognition technology could be “abused to not only identify protesters at political

 3 events and rallies, but to target them for selective jailing and prosecution.” 3

 4           24.     Indeed, Senator Franken’s concern became a reality. During a May 22, 2019

 5 hearing, Senator Elijah Cummings shared that he was part of a march in protest to the tragic

 6 death of Freddie Gray at the hands of police in 2015, and he later learned “the police used facial

 7 recognition technology to find and arrest protestors. It is likely that I and other members of our

 8 community who were simply exercising our rights under the Constitution were scanned,

 9 identified, and monitored by using this technology. Think about what I just said. Whatever walk
10 of life you may come from, you may very well be a part of this process. You could be at a rally

11 supporting gun rights or protesting gun violence. You could be marching for the right to life or a

12 woman’s right to choose. You could be pressing for the repeal of the ACA or the expansion of

13 health care. In all of these cases the government can monitor you without your knowledge and

14 enter your face into a data base that could be used in virtually unrestricted ways.” 4

15           25.     Approximately one year after Senator Cummings’ statement and in the wake of

16 protests surrounding the death of George Floyd, Senator Edward J. Markey, Senator Jeff

17 Merkley, Congresswoman Pramila Jayapal, and Congresswoman Ayanna Pressley introduced

18 “bicameral legislation to stop government use of biometric technology, including facial

19 recognition tools.” 5      If passed, the Facial Recognition and Biometric Technology Moratorium

20

21   2
       What Facial Recognition Technology Means for Privacy and Civil Liberties: Hearing Before
     the S. Comm. on Privacy, Tech., & the Law of the Comm. on the Judiciary, 112th Cong. (2012),
22   available at https://www.govinfo.gov/content/pkg/CHRG-112shrg86599/pdf/CHRG-
23   112shrg86599.pdf.
     3
       Id.
24   4
       Facial Recognition Technology: Part I, It’s Impact on Our Civil Rights and Liberties: Hearing
     Before the Comm. on Oversight and Reform, 116th Cong. (2019), available at
25   https://docs.house.gov/meetings/GO/GO00/20190522/109521/HHRG-116-GO00-Transcript-
26   20190522.pdf.
     5
       Press Release, Senators Markey and Merkley, and Reps. Jayapal, Pressley to Introduce
27   Legislation to Ban Government Use of Facial Recognition, Other Biometric Technology (June
     25, 2020), available at https://www.markey.senate.gov/news/press-releases/senators-markey-
28

     CLASS ACTION COMPLAINT                                                                        7
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 9 of 45




 1 Act would “prohibit biometric surveillance by the Federal Government without explicit statutory

 2 authorization and to withhold certain Federal public safety grants from State and local

 3 governments that engage in biometric surveillance.” 6       Not only does this Act prohibit the

 4 collection and use of biometrics by federal entities, but it also provides for a “private right of

 5 action for individuals whose biometric data is used in violation of the Act and allows for

 6 enforcement by state Attorneys General.” 7

 7           26.     California is now taking additional steps to protect biometric data by amending

 8 the current version of the CCPA.         The California Privacy Rights Act (“CPRA”) recently

 9 qualified for the November 2020 ballot. The CPRA would amend the CCPA to create additional
10 privacy rights and obligations in California. The CPRA would add a new category of protected

11 information called “Sensitive Personal Information” and give consumers new rights surrounding

12 that information. Sensitive Personal information includes “Social Security Number, driver’s

13 license number, passport number, financial account information, precise geolocation, race,

14 ethnicity, religion, union membership, personal communications, genetic data, biometric or

15 health information, and information about sex life or sexual orientation.” 8 This amendment

16 also specifically includes additional protections for children.       The CPRA enhances the

17 protections for children by “tripling fines for violations of the CCPA’s opt-in to sale right and

18

19
     and-merkley-and-reps-jayapal-pressley-to-introduce-legislation-to-ban-government-use-of-
20   facial-recognition-other-biometric-technology.
     6
       Facial Recognition and Moratorium Act, available at
21   https://www.markey.senate.gov/imo/media/doc/acial%20Recognition%20and%20Biometric%20
     Technology%20Moratorium%20Act.pdf.
22   7
       See Press Release, Senators Markey and Merkley, and Reps. Jayapal, Pressley to Introduce
23   Legislation to Ban Government Use of Facial Recognition, Other Biometric Technology (June
     25, 2020), supra note 5.
24   8
       Hunton Andrews Kurth LLP, BREAKING: Californians for Consumer Privacy Introduces
     California Privacy Rights Act for November 2020 Ballot (May 5, 2020), available at
25
     https://www.natlawreview.com/article/breaking-californians-consumer-privacy-introduces-
26   california-privacy-rights-act. See also, Submission of Amendments to The California Privacy
     Rights and Enforcement Act of 2020, Version 3, No. 19-0021 (Nov. 4, 2019), available at
27   https://privacyblogfullservice.huntonwilliamsblogs.com/wp-
     content/uploads/sites/28/2020/05/19-0021A1-Consumer-Privacy-Version-3_1.pdf.
28

     CLASS ACTION COMPLAINT                                                                        8
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 10 of 45




 1 creating a new requirement to obtain opt-in consent to sell or share data from consumers under

 2 the age of 16.” 9

 3           27.     Unlike other identifiers such as Social Security or credit card numbers, which can

 4 be changed if compromised or stolen, biometric identifiers linked to a specific voice or face

 5 cannot. These unique and permanent biometric identifiers, once exposed, leave victims with no

 6 means to prevent identity theft and unauthorized tracking. Recognizing this, the Federal Trade

 7 Commission urged companies using facial recognition technology to ask for consent before ever

 8 scanning and extracting biometric data from their digital photographs. 10 For years, Shutterfly

 9 has deliberately ignored this prevailing view, which is expressly required under BIPA and
10 COPPA; failed to obtain user consent before launching its wide-spread facial recognition

11 program; failed to notify users of the biometric information being collected in violation of

12 CalOPPA and the CCPA; and violated millions of Illinois and California residents’ legal privacy

13 rights.

14 II.       Illinois’s Biometric Information Privacy Act
15           28.     BIPA was enacted in 2008. Under BIPA, companies may not:
16                   collect, capture, purchase, receive through trade, or otherwise
                     obtain a person’s or a customer’s biometric identifier . . . unless it
17                   first:
18                   (1) informs the subject . . . in writing that a biometric identifier . . .
                     is being collected or stored;
19
                     (2) informs the subject . . . in writing of the specific purpose and
20                   length of term for which a biometric identifier . . . is being
                     collected, stored, and used; and
21
                     (3) receives a written release executed by the subject of the
22                   biometric identifier.
23 740 ILCS 14/15(b).

24

25   9
    Id.
26   See Facing Facts: Best Practices for Common Uses of Facial Recognition Technologies,
     10

   Federal Trade Commission (Oct. 2012), available at
27 http://www.ftc.gov/sites/default/files/documents/reports/facing-facts-best-practices-common-
   uses-facial-recognition-technologies/121022facialtechrpt.pdf.
28

     CLASS ACTION COMPLAINT                                                                          9
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 11 of 45




 1           29.     The statute defines “biometric identifier” to include “a retina or iris scan,

 2 fingerprint, voiceprint, or scan of hand or face geometry.” 740 ILCS 14/10.

 3           30.     The statute defines “biometric information” as “any information, regardless of

 4 how it is captured, converted, stored, or shared, based on an individual’s biometric identifier

 5 used to identify an individual.” 740 ILCS 14/10.

 6           31.     BIPA also regulates how companies must handle Illinois consumers’ biometric

 7 data. See, e.g., 740 ILCS 14/15(c)–(d). For instance, BIPA prohibits selling, leasing, trading, or

 8 otherwise profiting from a person’s biometric data, 740 ILCS 14/15(c), and requires that

 9 companies develop a publicly available written policy establishing a retention schedule and
10 guidelines for permanently destroying biometric data when the initial purpose for collecting such

11 data has been satisfied or within three years of the individual’s last interaction with the company,

12 whichever occurs first.      It also requires companies to comply with the established retention
13 schedule and destruction guidelines. 740 ILCS 14/15(a).

14 III.      The Federal Children’s Online Privacy Protection Act
15           32.     In 1998, recognizing the vulnerability of children in the Internet Age, Congress
16 enacted the COPPA. See 15 U.S.C. §§ 6501-6506. COPPA’s primary goal is to place parents in

17 control over what information is collected from their young children online. COPPA applies to

18 operators of general audience websites or online services with actual knowledge that they are

19 collecting, using, or disclosing personal information from children under 13. Under COPPA,

20 websites like Shutterfly cannot lawfully obtain personally identifiable information of children

21 under 13 years of age without first obtaining verifiable consent from their parents.

22           33.     Under COPPA, personally identifiable information includes first and last name;
23 home or other physical address including street name and name of a city or town; online contact

24 information; screen or user name that functions as online contact information; telephone number;

25 social security number; persistent identifier that can be used to recognize a user over time and

26 across different websites or online services; photograph, video, or audio file, where such file

27 contains a child’s image or voice; geolocation information sufficient to identify street name and

28

     CLASS ACTION COMPLAINT                                                                         10
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 12 of 45




 1 name of a city or town; or information concerning the child or the parents of that child that the

 2 operator collects online from the child and combines with an identifier described above.

 3           34.      In order to lawfully collect, use, or disclose personally identifiable information,

 4 COPPA requires that an operator meet specific requirements, including:

 5           •        Posting a privacy policy on its website or online service providing clear,
 6                    understandable, and complete notice of its information practices including what

 7                    information the website operator collects from children online, how it uses such

 8                    information, its disclosure practices for such information, and other specific

 9                    disclosures as set forth in the Rule;
10           •        Providing clear, understandable, and complete notice of its information practices,
11                    including specific disclosures, directly to parents; and
12           •        Obtaining verifiable parental consent prior to collecting, using, and/or disclosing
13                    personally identifiable information from children.
14           35.      Under COPPA:
15                    [o]btaining verifiable consent means making any reasonable effort
                      (taking into consideration available technology) to ensure that
16                    before personal information is collected from a child, a parent of
                      the child:
17
                      (1) [r]eceives notice of the operator’s personal information
18                    collection, use, and disclosure practices; and
19                    (2) [a]uthorizes any collection, use, and/or disclosure of the
                      personally identifiable information.
20
     16 C.F.R. § 312.2.
21
             36.      The FTC issued acceptable methods for obtaining verifiable parental consent,
22
     which include:
23
             •        A signed consent form sent back to the operator via fax, mail, or electronic
24                    scan;
25           •        Use of a credit card, debit card, or other online payment system that
                      provides notification of each separate transaction to the account holder;
26
             •        Call to a toll-free number staffed by trained personnel;
27
             •        Connect to trained personnel via video conference;
28

     CLASS ACTION COMPLAINT                                                                           11
     CASE NO.
           Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 13 of 45




 1           •       Provide a copy of a form of government issued ID that is checked against
                     a database, as long as the identification is deleted from the operator’s
 2                   records when it finishes the verification process;

 3           •       Answer a series of knowledge-based challenge questions that would be
                     difficult for someone other than the parent to answer; or
 4
             •       Verify a picture of a driver’s license or other photo ID submitted by the
 5                   parent and comparing that photo to a second photo submitted by the
                     parent, using facial recognition technology.
 6
             37.     As alleged below, Shutterfly’s practices of collecting, using, storing, and
 7
     disclosing biometric identifiers of children under 13, without the requisite verifiable parental
 8
     consent, are in clear violation of COPPA.
 9
     IV.     California’s Online Privacy Protection Act
10
             38.              California’s Department of Justice once wrote “[m]eaningful privacy
11
     policy statements safeguard consumers by helping them make informed decisions about which
12
     companies they will entrust with their personal information.” 11 Indeed, in 2003, California
13
     became the first in the nation to enact broad requirements for privacy policies when it enacted its
14
     Online Privacy Protection Act. CalOPPA applies to operators of commercial websites and
15
     online services that collect personally identifiable information. Cal. Bus. & Prof. Code § 22575,
16
     et seq. Under CalOPPA, websites like Shutterfly cannot lawfully obtain personally identifiable
17
     information of anyone unless it discloses the data it is collecting in its privacy policy and
18
     conspicuously posts its privacy policy on its website. Id.
19
             39.              Under CalOPPA, personally identifiable information includes first and
20
     last name; home or other physical address, including street name and name of a city or town; e-
21
     mail address; telephone number; social security number; any other identifier that permits the
22
     physical or online contacting of a specific individual; information concerning a user that the
23
     website or online service collects online from the user and maintains in personally identifiable
24

25
     11
26    Making Your Privacy Practices Public, Recommendations on Developing a Meaningful
   Privacy Policy, California Department of Justice (May 2014), available at
27 https://oag.ca.gov/sites/all/files/agweb/pdfs/cybersecurity/making_your_privacy_practices_publi
   c.pdf.
28

     CLASS ACTION COMPLAINT                                                                          12
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 14 of 45




 1 form in combination with an identifier described in this subdivision. Cal. Bus. & Prof. Code §

 2 22577.

 3           40.    In order to lawfully collect personally identifiable information, CalOPPA requires

 4 that an operator meet specific requirements, including:

 5          •       Conspicuously posting its privacy policy on its website;
 6          •       Identifying in its privacy policy the categories of personally identifiable
 7                  information that the operator collects through the website or online service about

 8                  individual consumers who use or visit its commercial website or online service and

 9                  the categories of third-party persons or entities with whom the operator may share
10                  that personally identifiable information; and
11           •      Describing in its privacy policy the process by which the operator notifies
12                  consumers who use or visit its commercial website or online service of material
13                  changes to the operator’s privacy policy for that website or online service.
14           41.     As alleged below, Shutterfly’s practices of collecting, using, storing, and
15 disclosing biometric identifiers of children, without identifying it in its privacy policy as data it

16 collects, are in clear violation of CalOPPA.

17 V.        California’s Consumer Privacy Act
18           42.     “Knowledge is power, and in the internet age knowledge is derived from data.
19 Our personal data is what powers today’s data-driven economy and the wealth it generates. It’s

20 time we had control over the use of our personal data. That includes keeping it private.” 12 In

21 June 2018, California took “a historic step forward […] to protect Californians’ inalienable right

22 to privacy,” 13 when it enacted California’s Consumer Privacy Act.

23           43.     The CCPA requires businesses to disclose data collection and sharing practices,

24 allow consumers to request their data be deleted, allow consumers to opt out of the sale or

25
     12
      Press Release, Attorney General Becerra Publicly Releases Proposed Regulations under the
26
   California Consumer Privacy Act (Oct. 10, 2019), available at https://oag.ca.gov/news/press-
27 releases/attorney-general-becerra-publicly-releases-proposed-regulations-under-california.
   13
      Id.
28

     CLASS ACTION COMPLAINT                                                                          13
     CASE NO.
            Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 15 of 45




 1 sharing of their personal information, and it prohibits businesses from selling personal

 2 information of consumers under the age of 16 without explicit consent. Cal. Civ. Code §

 3 1798.100, et seq.

 4             44.    Under the Act, “personal information means information that identifies, relates to,

 5 describes, is reasonably capable of being associated with, or could reasonably be linked, directly

 6 or indirectly, with a particular consumer or household. Personal information includes, but is not

 7 limited to, . . . biometric information.” Biometric information is defined as:

 8                    an individual’s physiological, biological, or behavioral
                      characteristics . . . Biometric information includes, but is not
 9                    limited to, imagery of the iris, retina, fingerprint, face, hand, palm,
                      vein patterns, and voice recordings, from which an identifier
10                    template, such as a faceprint, a minutiae template, or a voiceprint,
                      can be extracted, and keystroke patterns or rhythms, gait patterns
11                    or rhythms, and sleep, health, or exercise data that contain
                      identifying information. 14
12
     “Sell,” “selling,” “sale,” or “sold,” is defined as “selling, renting, releasing, disclosing,
13
     disseminating, making available, transferring, or otherwise communicating orally, in writing, or
14
     by electronic or other means, a consumer’s personal information by the business to another
15
     business or a third party for monetary or other valuable consideration.” 15
16
               45.    In order to lawfully collect personally identifiable information, the CCPA requires
17
     that an operator meet specific requirements before collection of that data, including:
18
                      •       Informing consumers as to the categories of personal information to be
19
                              collected;
20
                      •       Informing consumers as to the purposes for which the categories of
21
                              personal information collected shall be used;
22
                      •       Provide multiple ways in which consumers can request their data be
23
                              deleted;
24
                      •       Allow consumers to opt out of the sale or sharing of their personal
25
                              information;
26
     14
27        Id. (emphasis added.)
     15
          Id.
28

     CLASS ACTION COMPLAINT                                                                           14
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 16 of 45




 1                   •        Obtain explicit parental or guardian consent before selling, releasing,
 2                            disclosing, disseminating personal information of consumers under the age

 3                            of 16 without explicit consent; and

 4                   •        Disclose the personally identifiable information collected in its online
 5                            privacy policy and in any California-specific description of consumers’

 6                            privacy rights.

 7           46.     As alleged below, Shutterfly’s practices of collecting, using, storing, and

 8 disclosing biometric identifiers of children under 16, without the requisite explicit parental

 9 consent, are in clear violation of the CCPA.
10 VI.       Shutterfly Violates the Privacy of Illinois and Californian Children
11           47.     Shutterfly applies its proprietary facial recognition technology to every photo
12 uploaded to its website and uses “Smart Facial Tagging,” which “automate[s] the process of

13 identifying and, if the user chooses, tagging friends in the photos he or she uploads.” 16

14           48.     In a press release dated January 7, 2013, Shutterfly states, “[i]n the coming

15 months, Shutterfly will layer ThisLife’s technology onto the Shutterfly platform to enable richer

16 storytelling and easier product creation. Consumers will be able to safely and easily preserve,

17 organize and share their memories, regardless of where photos are stored — from Facebook to

18 Picasa to mobile phones. ThisLife’s intelligent organization platform offers features like facial

19 recognition and presents photos and albums in an elegant timeline for convenient sharing and

20 product creation.” 17 Shutterfly boasted that it “make[s] face tagging quick and easy with our

21 facial recognition [technology] that even works with kids and babies.” 18

22

23   16
        Testimony of Robert Sherman, What Facial Recognition Technology Means for Privacy and
24   Civil Liberties: Hearing Before the S. Comm. on Privacy, Tech., & the Law of the Comm. on the
     Judiciary, 112th Cong. (2012), available at http://www.judiciary.senate.gov/imo/media/doc/12-
25   7-18ShermanTestimony.pdf.
     17
        Shutterfly acquired ThisLife in January 2013, and the press release is available at
26
     https://www.businesswire.com/news/home/20130107005787/en/Shutterfly-Acquires-ThisLife-
27   Power-Generation-Photo-Solution.
     18
        See http://blog.thislife.com/post/65531549805/introducing-the-new-thislife-r-by-shutterfly.
28

     CLASS ACTION COMPLAINT                                                                         15
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 17 of 45




 1           49.     During a February 5, 2014 earnings call with analysts, Shutterfly reported that

 2 “ThisLife provide[s] easy-to-use features like facial recognition, duplicate detection,

 3 chronological organization, and image search, so users can interact with their memories by

 4 person, place or event.” It announced that it planned on rolling out the new capabilities and

 5 features “over the next couple of quarters.”

 6           50.     By the end of 2014, the facial recognition technology was live. On November 10,

 7 2014, Shutterfly presented at the RBC Capital Markets Technology, Internet, Media & Telecom

 8 Conference and announced:

 9                   ThisLife […] goes in and it aggregates all your photos across all
                     the different devices that you’re storing them on, whether it’s your
10                   smartphone, whether it’s your digital SLR, whether it’s on your
                     hard drive, whether it’s at a social site like Facebook, or SmugMug
11                   or Instagram, and what we do is then apply technology to allow it
                     to then organize, in a structured way, so that you can then query
12                   that archive of photos whether it be by facial recognition
                     technology, whether it be by date, whether it be by the tags that
13                   you’ve added to that photo.
14           51.     Once ThisLife was live, Shutterfly focused on its plan to integrate facial
15 recognition technology into its entire platform, discussing that end product, “Shutterfly 3.0,”

16 during its February 3, 2016 earnings call and at its presentation at the Cantor Fitzgerald Internet

17 & Technology Conference on February 25, 2016. Shutterfly 3.0 would migrate all existing

18 Shutterfly users as well as ThisLife users. ThisLife would then cease to exist. At a September

19 13, 2016 meeting with analysts, Shutterfly revealed it began this migration in February 2016.

20           52.     Shutterfly promotes its facial recognition technology as “the most comprehensive
21 memory solution on the market” that “allows customer[s] the ability to focus on reliving, sharing

22 and creating products with their favorite memories instead of spending hours tediously

23 cataloging and organizing images and video,” 19 but altogether fails to disclose to anyone that it

24 collects and stores sensitive biometric identifiers in the process.

25

26
     19
27      See August 12, 2014 Press Release available at http://ir.shutterfly.com/news-releases/news-
     release-details/thislife-shutterfly-provides-best-class-memory-management.
28

     CLASS ACTION COMPLAINT                                                                           16
     CASE NO.
            Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 18 of 45




 1            53.     Unbeknownst to the public, Shutterfly’s “Smart Facial Tagging” relies on state-

 2 of-the-art facial recognition technology to extract biometric identifiers from user-uploaded

 3 photographs in order to determine the people in the photographs. Figure 1 below is taken from

 4 one of Shutterfly’s advertisements and is an example from Shutterfly’s “Smart Facial Tagging.”

 5 Notably, however, Shutterfly uses its facial recognition technology to extract biometric

 6 identifiers from user-uploaded photographs regardless of whether the user is availing itself of the

 7 Smart Facial Tagging feature.

 8

 9
10

11

12

13

14

15

16

17

18
     (Fig. 1.) 20
19
              54.     In a press release dated December 1, 2015, in which Shutterfly announces the
20
     resignation of Jeffrey Housenbold, he states:
21
                      I am honored and privileged to have served as president and CEO
22                    of this great company . . . I would like to highlight my deep
                      appreciation for the tens of millions of customers who have trusted
23                    us with 30 billion of their most precious memories. I would also
                      like to thank Shutterfly employees, who have built an
24                    internationally recognized brand. Together, we pioneered and
                      continue to lead our industry by developing the most innovative,
25                    intuitive and highest quality products and services with trend-

26

27
     20
          See www.shutterfly.com/photos (last viewed on June 11, 2020).
28

     CLASS ACTION COMPLAINT                                                                        17
     CASE NO.
            Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 19 of 45




 1                   forward designs and best-in-class customer service; all while
                     delivering the largest profit margins in our industry. 21
 2
     As of December 31, 2016, Shutterfly had approximately 10.1 million users. 22 As of December
 3
     31, 2017, Shutterfly had approximately 10 million users. 23 As of December 31, 2018, Shutterfly
 4
     had approximately 9.7 million users. Id.
 5
     VII.     Shutterfly Violates Illinois’ Biometric Information Privacy Act
 6
              55.    Unbeknownst to consumers, and in direct violation of § 15(b)(1) of BIPA,
 7
     Shutterfly’s proprietary facial recognition technology locates each and every face appearing in
 8
     each and every photo uploaded to its service from within the State of Illinois, and based on the
 9
     unique points and contours of each face, extracts scans of face geometry (i.e., biometric
10
     identifiers) from each person appearing in each photo, including non-users – all without ever
11
     informing anyone of this practice. 24 Indeed, Shutterfly’s website states, “[i]f you notice some
12
     faces not being suggested for tagging, sometimes that means we don’t have enough photos of
13

14   21
        See http://ir.shutterfly.com/news-releases/news-release-details/shutterfly-inc-announces-ceo-
     transition-occur-2016.
15   22
        See January 30, 2018 Press Release: Shutterfly Announces Fourth Quarter and Full Year 2017
16   Financial Results, http://ir.shutterfly.com/node/18836/pdf.
     23
        See February 5, 2019 Press Release: Shutterfly Announces Fourth Quarter and Full Year 2018
17   Financial Results, http://ir.shutterfly.com/node/19556/pdf.
18
     24
        Shutterfly holds several patents covering its facial recognition technology that detail its illegal
     process of collecting and storing scans of face geometry without obtaining informed written
19   consent:
         1. Patent No. 8798401: Image sharing with facial recognition models (granted on
20           August 5, 2014);
21       2. Patent No. 8861804: Assisted photo-tagging with facial recognition models (granted
             on October 14, 2014);
22       3. Patent No. 9063956: Assisted photo-tagging with facial recognition models (granted
             on June 23, 2015);
23
         4. Patent No. 9241018: System and method for storing and sharing images (granted on
24           January 19, 2016);
         5. Patent 9378408: Assisted photo-tagging with facial recognition models (granted on
25           June 28, 2016);
26       6. Patent No. 9569658: Image sharing with facial recognition models (granted on
             February 14, 2017); and
27       7. Patent No. 10043059: Assisted photo-tagging with facial recognition models (granted
             on August 7, 2018).
28

     CLASS ACTION COMPLAINT                                                                             18
     CASE NO.
            Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 20 of 45




 1 that person to recognize them right away. We recommend adding more photos of that face so

 2 our system can learn from your uploads.” 25

 3             56.    The Smart Facial Tagging feature of Shutterfly – which automatically tags

 4 previously identified individuals in the photo – works by comparing the scans of face geometry

 5 of individuals who appear in newly-uploaded photos against the scans of face geometry already

 6 saved in Shutterfly’s face database. Specifically, when a Shutterfly user uploads a new photo,

 7 Shutterfly’s sophisticated facial recognition technology collects a scan of face geometry from

 8 each person whose face is depicted in the photo, without regard for the age of that person or

 9 whether that person is a user of Shutterfly, and compares that scan of face geometry against
10 Shutterfly’s face database. If no match is found, the user is prompted to “tag” (i.e., identify by

11 name) a person to that face, at which point the scan of face geometry and corresponding name

12 identification are saved in Shutterfly’s face database. However, if a scan of face geometry is

13 generated that matches a scan of face geometry already in Shutterfly’s database, then Shutterfly

14 suggests the user “tag” to that face the name already associated with that face.

15             57.    In direct violation of §§ 15(b)(2) and 15(b)(3) of BIPA, Shutterfly never informed
16 anyone appearing in photos uploaded within the State of Illinois of the specific purpose and

17 length of term for which their biometric identifiers or information would be collected, stored and

18 used, nor did Shutterfly obtain a written release from any of these individuals.

19             58.    In further violation of BIPA, Shutterfly shares biometric information. According
20 to Shutterfly’s Privacy Policy, “[f]rom time to time we share the personal information we collect

21 with trusted companies who work with or on behalf of us. We may share personal information

22 within our family of brands. We may also combine personal information with publicly available

23 information and information we receive from or cross-reference with our partners.              These
24 companies may use your personal information to enhance and personalize your shopping

25

26

27
     25
          See https://support.shutterfly.com/s/article/Shutterfly-Photos--Search-and-Tagging-1.
28

     CLASS ACTION COMPLAINT                                                                          19
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 21 of 45




 1 experience with us, to communicate with you about products and events that may be of interest

 2 to you and for other promotional purposes.” 26

 3           59.     In direct violation of § 15(a) of BIPA, Shutterfly does not have written, publicly

 4 available policies identifying its retention schedules nor guidelines for permanently destroying

 5 individuals’ biometric identifiers or information.

 6           60.     Without even informing its users – let alone obtaining their informed written

 7 consent – Shutterfly, through Smart Facial Tagging, automatically enrolled those users and any

 8 non-user subjects of uploaded photos into Shutterfly’s facial recognition program, extracting

 9 biometric identifiers from uploaded photographs and previously tagged pictures, and storing
10 these biometric identifiers and biometric information in a Shutterfly database.

11 VIII. Shutterfly Never Notifies or Requires Users to Acknowledge Its Biometric
         Data Collection Practices – Individually or on Behalf of their Children,
12       Never Obtains Their Express Written Consent to Collect the Same, and,
         Instead, Hides the Fact that It Systematically Collects Users’ Biometrics in
13       violation of BIPA, COPPA, CalOPPA, and the CCPA
14           61.     Since Smart Facial Tagging debuted in 2014, Shutterfly has been intentionally
15 elusive in explaining how the technology works. First, Shutterfly does not directly inform users

16 that it collects, captures, and obtains faceprints from users and all of the individuals in the photos

17 uploaded by users. In fact, even though this technology has been in use for six years, Shutterfly

18 still does not require users to acknowledge its collection of their biometric data, much less obtain

19 a written release from them before collecting their faceprints. Instead, Shutterfly markets its

20 organization and Smart Facial Tagging as convenience features, often with advertisements under

21 the heading “Smart facial tagging makes finding friends and family a breeze.” 27 And nothing in

22 those seemingly innocuous advertisements gives any indication that use of the feature would

23 come at the cost of users’ biometric privacy rights.

24

25
     26
      See http://www.shutterfly.com/shutterfly-
26
   inc/privacy.html#:~:text=From%20time%20to%20time%20we,within%20our%20family%20of
27 %20brands.
   27
      See Figure 1.
28

     CLASS ACTION COMPLAINT                                                                           20
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 22 of 45




 1           62.     Second, and despite it not preventing Shutterfly from collecting biometric data

 2 even if a user did opt out, Shutterfly’s Smart Facial Tagging is an opt-out (not an opt-in)

 3 program, so by default all users are automatically enrolled. Shutterfly makes it difficult to opt

 4 out. In fact, since the Smart Facial Tagging feature was rolled out, Shutterfly has kept its

 5 biometric data collection practices out of its privacy policies and has instead included ambiguous

 6 statements about the true nature of its data collection practices and how a user can opt out.

 7 According to its vague privacy policy, a user must affirmatively opt out by notifying Shutterfly

 8 of the user’s preferences, but even then, Shutterfly makes no promises about its ability to respect

 9 those preferences:
10                   You can notify us of your preferences when you create an account
                     with us, and if you would like to review, correct or delete your
11                   account information on our Sites and Apps, you can do so by
                     logging in to your account or by contacting us directly. There may
12                   be times when we are unable to fulfill your request – for example,
                     if providing access to your personal information would reveal
13                   confidential commercial or proprietary information or personal
                     information about someone else (and we cannot separate your
14                   data), if we are prohibited by law from disclosing the information,
                     or if we have a legal obligation to retain certain data. We may
15                   require additional personal information from you for the purposes
                     of verifying your identity and rights.
16
             63.     Third, and compounding the automatic enrollment violation, Shutterfly does not
17
     notify its users, nor does it require its users to acknowledge or provide written consent to its
18
     collection of biometric data. This violates BIPA, COPPA, CalOPPA, and the CCPA. In fact, in
19
     its privacy policy, Shutterfly explicitly denies that it collects personally identifiable
20
     information of children: “We will not knowingly collect personally identifiable information
21
     from children. If we become aware that a child under the age of 13 has provided personal
22
     information through our websites or apps, we will remove their personally identifiable
23
     information from our files.” 28
24
             64.     Fourth, and further compounding the automatic enrollment violation, Shutterfly
25
     does not require its users to acknowledge or provide written consent to its collection of biometric
26
     28
27     See Shutterfly’s Privacy Policy, available at https://www.shutterflyinc.com/privacy/#what-
     personal-info, last accessed on July 8, 2020.
28

     CLASS ACTION COMPLAINT                                                                          21
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 23 of 45




 1 data, and in violation of BIPA, Shutterfly’s website does not have a written, publicly available

 2 policy identifying its biometrics retention schedule, nor guidelines for permanently destroying

 3 users’ biometric identifiers when they are no longer needed.

 4           65.     Thus, BIPA, COPPA, CalOPPA, and the CCPA clearly prohibit Shutterfly’s

 5 flagrant violations of the Classes’ biometric privacy rights. Shutterfly has known that it is

 6 collecting biometric data and personally identifying information of children since at least 2016,

 7 has known this is a violation of BIPA, COPPA, CalOPPA, and now the recently enacted CCPA,

 8 and yet has made no effort to come into compliance with any of these statutes at any point during

 9 the past four years.
10 IX.       Facts Specific to Plaintiffs L.P., a minor, E.P., a minor, S.P., a minor, D.P., a
             minor, F.P., a minor, R.P., a minor, and A.P., a minor
11
             66.     Plaintiffs L.P., E.P., S.P., D.P., F.P., R.P., and A.P., all minors, do not have
12
     Shutterfly accounts and have never consented, neither on their own behalf nor through their
13
     parent or guardian, to Shutterfly’s use, collection, and storage of their biometric data.
14
             67.     L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s parent and guardian, Esther Yona
15
     Posner, has been a Shutterfly user since 2007. Since then, L.P., E.P., S.P., D.P., F.P., R.P., and
16
     A.P.’s parent has uploaded thousands of photographs to her account that include images of L.P.,
17
     E.P., S.P., D.P., F.P., R.P., or A.P.s’ faces from 2008 to present.
18
             68.     L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s aunt has also uploaded photographs to
19
     her Shutterfly account that include images of L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s faces.
20
             69.     L.P., E.P., S.P., D.P., F.P., R.P., and A.P., did not request or give permission –
21
     written or otherwise – to Shutterfly to collect or store their biometric identifiers, nor did any of
22
     them receive or sign a written release allowing Shutterfly to collect or store their biometric
23
     identifiers. L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s parent did not request or give permission
24
     – written or otherwise – to Shutterfly to collect or store the biometric identifiers of her children,
25
     nor did she receive or sign a written release allowing Shutterfly to collect or store L.P., E.P.,
26
     S.P., D.P., F.P., R.P., and A.P.’s biometric identifiers.
27

28

     CLASS ACTION COMPLAINT                                                                            22
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 24 of 45




 1           70.     Shutterfly never even informed L.P., E.P., S.P., D.P., F.P., R.P., and A.P. or their

 2 parent or guardian by written notice or otherwise that they could prevent Shutterfly from

 3 collecting, storing or using L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s biometric identifiers.

 4           71.     Likewise, L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s parent was never provided

 5 with an opportunity to prohibit or prevent Shutterfly from collecting, storing or using L.P., E.P.,

 6 S.P., D.P., F.P., R.P., and A.P.’s biometric identifiers.

 7           72.     Nevertheless, when L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s parent uploaded

 8 photographs of L.P., E.P., S.P., D.P., F.P., R.P., and A.P. to Shutterfly, Shutterfly extracted from

 9 those photographs a unique faceprint or “template” for each child containing their biometric
10 identifiers, including their facial geometry, and identified who they were.                  Shutterfly
11 subsequently stored their biometric identifiers in its databases.

12           73.     If L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s parent and guardian Yona Posner
13 had known about Shutterfly’s practices, she would not have uploaded photos of Plaintiffs L.P.,

14 E.P., S.P., D.P., F.P., R.P., and A.P.

15           74.     Further, if L.P., E.P., S.P., D.P., F.P., R.P., and A.P.’s parent and guardian Yona
16 Posner had known about Shutterfly’s practices, she would have proactively requested that her

17 family members also not upload photos of her children to Shutterfly’s platform.

18           75.     As a result of Shutterfly’s unauthorized collection and use of L.P., E.P., S.P.,
19 D.P., F.P., R.P., and A.P.’s biometric identifiers, L.P., E.P., S.P., D.P., F.P., R.P., and A.P. were

20 deprived of their control over that valuable information.

21           76.     Accordingly, L.P., E.P., S.P., D.P., F.P., R.P., and A.P. have additionally suffered
22 damages in the diminution in value of their sensitive biometric identifiers.

23 X.        Facts Specific to Plaintiff N.T., a minor
24           77.     Plaintiff N.T., a minor, does not have a Shutterfly account and has never
25 consented, neither on her own behalf nor through her parent or guardian, to Shutterfly’s use,

26 collection, or storage of her biometric data.

27

28

     CLASS ACTION COMPLAINT                                                                             23
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 25 of 45




 1           78.     N.T.’s parent and guardian, Ilya Tsorin, has been a Shutterfly user since 2018.

 2 Since then, N.T.’s parent and guardian has uploaded 546 photographs to his account that include

 3 images of N.T.’s face.

 4           79.     N.T. did not request or give permission – written or otherwise – to Shutterfly to

 5 collect or store her biometric identifiers, nor did she receive or sign a written release allowing

 6 Shutterfly to collect or store her biometric identifiers. N.T.’s parent did not request or give

 7 permission – written or otherwise – to Shutterfly to collect or store the biometric identifiers of

 8 his child, nor did he receive or sign a written release allowing Shutterfly to collect or store N.T.’s

 9 biometric identifiers.
10           80.     Shutterfly never even informed N.T. or her parent or guardian by written notice or

11 otherwise that they could prevent Shutterfly from collecting, storing or using N.T.’s biometric

12 identifiers.

13           81.     Likewise, neither N.T. nor her parent or guardian were provided with an

14 opportunity to prohibit or prevent Shutterfly from collecting, storing or using N.T.’s biometric

15 identifiers.

16           82.     Nevertheless, when N.T.’s parent uploaded photographs of N.T. to Shutterfly,

17 Shutterfly extracted from those photographs a unique faceprint or “template” for                 N.T.

18 containing her biometric identifiers, including her facial geometry, and identified who N.T. was.

19 Shutterfly subsequently stored N.T.’s biometric identifiers in its databases.

20           83.     If N.T.’s parent and guardian, Ilya Tsorin, had known about Shutterfly’s practices,

21 he would not have uploaded photos of Plaintiff N.T.

22           84.     As a result of Shutterfly’s unauthorized collection and use of N.T.’s biometric

23 identifiers, N.T. was deprived of her control over that valuable information.

24           85.     Accordingly, N.T. has additionally suffered damages in the diminution in value of

25 her sensitive biometric identifiers.

26

27

28

     CLASS ACTION COMPLAINT                                                                           24
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 26 of 45




 1 XI.       Facts Specific to Plaintiff C.D., a minor

 2           86.     Plaintiff C.D., a minor, does not have a Shutterfly account and has never

 3 consented, neither on her own behalf nor through her parent or guardian, to Shutterfly’s use,

 4 collection, and storage of her biometric data.

 5           87.     C.D.’s parent and guardian, Katherine Delgado, has been a Shutterfly user since

 6 December 2015. Since then, C.D.’s parent has uploaded over 500 photographs to her account

 7 that include images of C.D.’s face.

 8           88.     Lifetouch, a subsidiary of Shutterfly, has uploaded six photos of C.D. to

 9 Katherine Delgado’s Shutterfly account.
10           89.     When clicking the tab “people,” Shutterfly identifies C.D.’s name with her
11 pictures.

12           90.     C.D. did not request or give permission – written or otherwise – to Shutterfly to
13 collect or store her biometric identifiers, nor did she receive or sign a written release allowing

14 Shutterfly to collect or store her biometric identifiers. C.D.’s parent did not request or give

15 permission – written or otherwise – to Shutterfly to collect or store the biometric identifiers of

16 her child, nor did she receive or sign a written release allowing Shutterfly to collect or store

17 C.D.’s biometric identifiers.

18           91.     Shutterfly never even informed C.D. or her parent or guardian by written notice or
19 otherwise that they could prevent Shutterfly from collecting, storing or using C.D.’s biometric

20 identifiers.

21           92.     Likewise, neither C.D. nor her parent or guardian were provided with an
22 opportunity to prohibit or prevent Shutterfly from collecting, storing or using C.D.’s biometric

23 identifiers.

24           93.     Nevertheless, when C.D.’s parent uploaded photographs of C.D. to Shutterfly,
25 Shutterfly extracted from those photographs a unique faceprint or “template” for C.D. containing

26 her biometric identifiers, including her facial geometry. Shutterfly subsequently stored C.D.’s

27 biometric identifiers in its databases.

28

     CLASS ACTION COMPLAINT                                                                         25
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 27 of 45




 1           94.     If C.D.’s parent and guardian, Katherine Delgado, had known about Shutterfly’s

 2 practices, she would not have uploaded photos of Plaintiff C.D.

 3           95.     As a result of Shutterfly’s unauthorized collection and use of C.D.’s biometric

 4 identifiers, C.D. was deprived of her control over that valuable information.

 5           96.     Accordingly, C.D. has additionally suffered damages in the diminution in value of

 6 her sensitive biometric identifiers.

 7 XII.      Facts Specific to Plaintiff V.M., a minor

 8           97.     Plaintiff V.M., a minor, does not have a Shutterfly account and has never

 9 consented, neither on her own behalf nor through her parent or guardian, to Shutterfly’s use,
10 collection, and storage of her biometric data.

11           98.     V.M.’s parent and guardian, Eunice Morris, has been a Shutterfly user since 2006.
12 Since then, V.M.’s parent has uploaded thousands of photographs to her account that include

13 images of V.M.’s face, including during the past four years and since January 2020.

14           99.     Additionally, V.M.’s aunt and grandfather have also uploaded photographs to
15 their Shutterfly account that include images of V.M.’s faces.

16           100.    V.M. did not request or give permission – written or otherwise – to Shutterfly to
17 collect or store her biometric identifiers, nor did she receive or sign a written release allowing

18 Shutterfly to collect or store her biometric identifiers. V.M.’s parent did not request or give

19 permission – written or otherwise – to Shutterfly to collect or store the biometric identifiers of

20 her child, nor did she receive or sign a written release allowing Shutterfly to collect or store

21 V.M.’s biometric identifiers.

22           101.    Shutterfly never even informed V.M. or her parent or guardian by written notice
23 or otherwise that they could prevent Shutterfly from collecting, storing or using V.M.’s biometric

24 identifiers.

25           102.    Likewise, neither V.M. nor her parent or guardian were provided with an
26 opportunity to prohibit or prevent Shutterfly from collecting, storing or using V.M.’s biometric

27 identifiers.

28

     CLASS ACTION COMPLAINT                                                                        26
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 28 of 45




 1           103.    Nevertheless, when V.M.’s parent uploaded photographs of V.M. to Shutterfly,

 2 Shutterfly extracted from those photographs a unique faceprint or “template” for V.M.

 3 containing her biometric identifiers, including her facial geometry. Shutterfly subsequently

 4 stored V.M.’s biometric identifiers in its databases.

 5           104.    If V.M.’s parent and guardian, Eunice Morris, had known about Shutterfly’s

 6 practices, she would not have uploaded photos of Plaintiff V.M.

 7           105.    Further, if V.M.’s parent and guardian Eunice Morris had known about

 8 Shutterfly’s practices, she would have proactively requested that her family members also not

 9 upload photos of her child to Shutterfly’s platform.
10           106.    As a result of Shutterfly’s unauthorized collection and use of V.M.’s biometric
11 identifiers, V.M. was deprived of her control over that valuable information.

12           107.    Accordingly, V.M. has additionally suffered damages in the diminution in value
13 of her sensitive biometric identifiers.

14 XIII. Facts Specific to Plaintiffs A.S., a minor, Y.S., a minor, S.S., a minor, D.S., a
   minor, and M.S., a minor
15
           108. Plaintiffs A.S., Y.S., S.S., D.S., and M.S., all minors, do not have Shutterfly
16
   accounts and have never consented, neither on their own behalf nor through their parent or
17
   guardian, to Shutterfly’s use, collection, and storage of their biometric data.
18
           109. A.S., Y.S., S.S., D.S., and M.S.’s parent and guardian, Dina Shallman, has been a
19
   Shutterfly user since 2001. Since then, A.S., Y.S., S.S., D.S., and M.S.’s parent has uploaded
20
   thousands of photographs to her account that include images of A.S., Y.S., S.S., D.S., and M.S.s’
21
   faces, including during the past four years and since January 2020.
22
           110. Additionally, A.S., Y.S., S.S., D.S., and M.S.’s aunt has also uploaded
23
   photographs to her Shutterfly account that include images of A.S., Y.S., S.S., D.S., and M.S.’s
24
   faces.
25
           111. A.S., Y.S., S.S., D.S., and M.S., did not request or give permission – written or
26
   otherwise – to Shutterfly to collect or store their biometric identifiers, nor did any of them
27
   receive or sign a written release allowing Shutterfly to collect or store their biometric identifiers.
28

     CLASS ACTION COMPLAINT                                                                           27
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 29 of 45




 1 A.S., Y.S., S.S., D.S., and M.S.’s parent did not request or give permission – written or otherwise

 2 – to Shutterfly to collect or store the biometric identifiers of her children, nor did she receive or

 3 sign a written release allowing Shutterfly to collect or store A.S., Y.S., S.S., D.S., and M.S.’s

 4 biometric identifiers.

 5           112.    Shutterfly never even informed A.S., Y.S., S.S., D.S., and M.S. or their parent or

 6 guardian by written notice or otherwise that they could prevent Shutterfly from collecting,

 7 storing or using A.S., Y.S., S.S., D.S., and M.S.’s biometric identifiers.

 8           113.    Likewise, A.S., Y.S., S.S., D.S., and M.S.’s parent was never provided with an

 9 opportunity to prohibit or prevent Shutterfly from collecting, storing or using A.S., Y.S., S.S.,
10 D.S., and M.S.’s biometric identifiers.

11           114.    Nevertheless, when A.S., Y.S., S.S., D.S., and M.S.’s parent uploaded
12 photographs of A.S., Y.S., S.S., D.S., and M.S. to Shutterfly, Shutterfly extracted from those

13 photographs a unique faceprint or “template” for each child containing their biometric

14 identifiers, including their facial geometry, and identified who they were.               Shutterfly
15 subsequently stored their biometric identifiers in its databases.

16           115.    If A.S., Y.S., S.S., D.S., and M.S.’s parent and guardian Dina Shallman had
17 known about Shutterfly’s practices, she would not have uploaded photos of Plaintiffs A.S., Y.S.,

18 S.S., D.S., and M.S..

19           116.    Further, if A.S., Y.S., S.S., D.S., and M.S.s’ parent and guardian Dina Shallman
20 had known about Shutterfly’s practices, she would have proactively requested that her family

21 members also not upload photos of her children to Shutterfly’s platform.

22           117.    As a result of Shutterfly’s unauthorized collection and use of A.S., Y.S., S.S.,
23 D.S., and M.S.’s biometric identifiers, A.S., Y.S., S.S., D.S., and M.S. were deprived of their

24 control over that valuable information.

25           118.    Accordingly, A.S., Y.S., S.S., D.S., and M.S. have additionally suffered damages
26 in the diminution in value of their sensitive biometric identifiers.

27

28

     CLASS ACTION COMPLAINT                                                                          28
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 30 of 45




 1                                       CLASS ALLEGATIONS

 2           119.    Class Definitions: Plaintiffs L.P., a minor, E.P., a minor, S.P., a minor, D.P., a

 3 minor, F.P., a minor, R.P., a minor, and A.P., a minor, by and through their legal guardian Esther

 4 Yona Posner; N.T., a minor, by and through her legal guardian Ilya Tsorin; and C.D., a minor, by

 5 and through her legal guardian Katherine Delgado, V.M., a minor, by and through her legal

 6 guardian Eunice Morris; A.S., a minor, Y.S., a minor, S.S., a minor, D.S., a minor, and M.S., a

 7 minor by and through their legal guardian Dina Shallman, bring this action pursuant to Fed. R.

 8 Civ. P. 23 on behalf of themselves and four classes of similarly situated individuals. The first

 9 Class Plaintiffs seek to represent is the “BIPA Class” and is defined as follows:
10                   All individuals who as a minor under the age of 18 had their
                     biometric identifiers, faceprints, or face templates collected,
11                   captured, received, or otherwise obtained by Shutterfly while
                     residing in Illinois during the period from February 1, 2016 to
12                   present.
13 The second Class Plaintiffs seek to represent is the “COPPA Class” and is defined as follows:

14                   All individuals who while under the age of 13 had their biometric
                     identifiers, faceprints, or face templates collected, captured,
15                   received, or otherwise obtained by Shutterfly while residing in the
                     United States during the period from July 24, 2016 to present.
16
     The third Class Plaintiffs seek to represent is the “CalOPPA Class” and is defined
17
     as follows:
18

19                   All individuals who while under the age of 16 had their biometric
                     identifiers, faceprints, or face templates collected, captured,
20                   received, or otherwise obtained by Shutterfly while residing in the
                     United States during the period from July 24, 2016 to present.
21
     The fourth Class Plaintiffs seek to represent is the “CCPA Class” and is defined
22
     as follows:
23
                     All individuals who while under the age of 16 had their biometric
24                   identifiers, faceprints, or face templates collected, captured,
                     received, or otherwise obtained by Shutterfly while residing in
25                   California during the period from January 1, 2020 to present.
26 The following people are excluded from the Classes: (1) any Judge or Magistrate presiding over

27 this action and members of their immediate families; (2) Defendant’s and its parent’s and

28 subsidiaries’ current or former employees, officers and directors, and members of their

     CLASS ACTION COMPLAINT                                                                         29
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 31 of 45




 1 immediate families; (3) persons who properly submit a timely request for exclusion from the

 2 Class(es) of which they are a member; (4) persons whose claims in this matter have been finally

 3 adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel and Defendant’s counsel

 4 and members of their immediate families; and (6) the legal representatives, successors, and

 5 assigns of any such excluded persons.

 6           120.    The BIPA, COPPA, CalOPPA, and CCPA Classes are, at times, collectively

 7 referred to as the “Classes.”

 8           121.    Numerosity: The exact number of members of the Classes is unknown to

 9 Plaintiffs at this time, but it is clear that individual joinder is impracticable. Defendant has
10 collected, captured, received, or otherwise obtained biometric identifiers from at least thousands

11 (and potentially even millions) of individuals who fall into the definitions of the Classes.

12 Ultimately, members of the Classes will be easily identified through Defendant’s records.

13           122.    Commonality and Predominance: There are many questions of law and fact
14 common to the claims of Plaintiffs and the Classes, and those questions predominate over any

15 questions that may affect individual members of the Classes. The facts common to all Classes

16 include:

17               •   whether Shutterfly collected, captured, received, or otherwise obtained the
18                   biometric information of Plaintiffs and the Classes;
19               •   whether Shutterfly properly informed Plaintiffs and the Classes that it collected,
20                   used, and stored their biometric information;
21               •   whether Shutterfly has sold, leased, traded, or otherwise profited from the
22                   biometric information of Plaintiffs and the Classes;
23               •   whether Shutterfly had and made available to the public, written policies
24                   concerning the collection and retention of biometric information and, if so,
25                   whether Shutterfly followed its written policies; and
26           123.    With respect to the BIPA Class, common questions include:
27                   •        whether Shutterfly collected, captured, received, or otherwise obtained
28 Plaintiffs’ and the Class’s biometric identifiers over the past four years;

     CLASS ACTION COMPLAINT                                                                         30
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 32 of 45




 1                   •        whether Shutterfly properly informed Plaintiffs and the Class that it
 2 collected, used, and stored their biometric identifiers;

 3                   •        whether Shutterfly obtained a written release, as defined in 740 ILCS
 4 14/10, from Plaintiffs and the Class to collect, capture, or otherwise obtain their biometric

 5 identifiers;

 6                   •        whether Shutterfly has sold, leased, traded, or otherwise profited from
 7 Plaintiffs’ and the Class’s biometrics identifiers;

 8                   •        whether Shutterfly had and made available to the public, a written policy
 9 establishing a retention schedule and guidelines for permanently destroying biometric identifiers
10 in compliance with BIPA; and

11                   •        whether Shutterfly’s violations of BIPA were committed intentionally,
12 recklessly, or negligently.

13           With respect to the COPPA Class, common questions include:
14                   •        whether Shutterfly collected, captured, received, or otherwise obtained
15 biometric identifiers from Plaintiffs and other children under the age of 13 over the past four

16 years;

17                   •        whether Shutterfly properly informed Plaintiffs and the Class that it
18 collected, used, and stored their biometric identifiers; and

19                   •        whether Shutterfly obtained “verifiable parental consent” before
20 collecting, using, storing, or disclosing biometric identifiers of COPPA Class members.

21           With respect to the CalOPPA Class, common questions include:
22                   •        whether Shutterfly collected, captured, received, or otherwise obtained
23 biometric identifiers from Plaintiffs and other children under the age of 16;

24                   •        whether Shutterfly conspicuously posted its privacy policy on its website;
25                   •        whether Shutterfly’s privacy policy identifies the categories of personally
26 identifiable information that it collects through the website or online service about individual

27 consumers who use or visit its website; and

28

     CLASS ACTION COMPLAINT                                                                           31
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 33 of 45




 1                   •        whether Shutterfly’s privacy policy identifies the third-party persons or
 2 entities with whom the operator may share that personally identifiable information.

 3           With respect to the CCPA Class, common questions include:

 4                   •        whether Shutterfly collected, captured, received, or otherwise obtained
 5 biometric identifiers from Plaintiffs and other children under the age of 16 over the past four

 6 years;

 7                   •        whether Shutterfly properly informed Plaintiffs and the Class that it
 8 collected, used, and stored their biometric identifiers;

 9                   •        whether Shutterfly obtained “explicit parental consent” before collecting,
10 using, storing, or disclosing biometric identifiers of CCPA Class members; and

11                   •        whether Shutterfly improperly sold, leased, traded, or otherwise profited
12 from Plaintiffs and the Class’ biometric information.

13           124.    Typicality: Plaintiffs’ claims are typical of the claims of all other members of the
14 Classes. Plaintiffs and members of the Classes sustained substantially similar damages as a

15 result of Defendant’s uniform wrongful conduct, based upon the same transactions that were

16 made uniformly with Plaintiffs and the Classes.

17           125.    Adequate Representation: Plaintiffs will fairly and adequately represent and
18 protect the interests of the Classes. Plaintiffs have retained counsel with substantial experience

19 in prosecuting complex class actions. Plaintiffs and their counsel are committed to vigorously

20 prosecuting this action on behalf of the members of the Classes and have the financial resources

21 to do so. Neither Plaintiffs nor their counsel have any interest adverse to those of the other

22 members of the Classes, and Defendant has no defense unique to Plaintiffs.

23           126.    Policies Generally Applicable to the Classes: Defendant has acted or failed to

24 act on grounds generally applicable to Plaintiffs and the other members of the Classes, requiring

25 the Court’s imposition of uniform relief to ensure compatible conduct towards the Classes.

26           127.    Superiority: A class action is superior to all other available methods for the fair

27 and efficient adjudication of this controversy and joinder of all members of the Classes is

28 impracticable. The damages suffered by the individual members of the Classes are likely to have

     CLASS ACTION COMPLAINT                                                                           32
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 34 of 45




 1 been small relative to the burden and expense of individual prosecution of the complex litigation

 2 necessitated by Defendant’s wrongful conduct. Thus, it would be virtually impossible for the

 3 individual members of the Classes to obtain effective relief from Defendant’s misconduct. Even

 4 if members of the Classes could sustain the cost of such individual litigation, it would not be

 5 preferable to a class action because individual litigation would increase the delay and expense to

 6 all parties due to the complex legal and factual controversies presented in this Complaint, lead to

 7 potentially inconsistent individual decisions affecting members of the Classes, and present a

 8 tremendous burden for the courts. By contrast, a class action presents far fewer management

 9 difficulties and provides the benefits of single adjudication, economies of scale, and
10 comprehensive supervision by a single court. Economies of time, effort, and expense will be

11 fostered and uniformity of decisions affecting all members of the Classes will be achieved.

12           128.    Plaintiffs reserve the right to revise the foregoing class allegations and definitions
13 based on facts learned and legal developments following additional investigation, discovery or

14 otherwise.

15                                      FIRST CAUSE OF ACTION

16                                     Violation of 740 ILCS 14/15(b)
                                       (On Behalf of the BIPA Class)
17

18           129.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

19           130.    BIPA makes it unlawful for any private entity to, among other things,

20                   collect, capture, purchase, receive through trade, or otherwise
                     obtain a person’s or a customer’s biometric identifier . . . unless it
21                   first: (1) informs the subject . . . in writing that a biometric
                     identifier . . . is being collected or stored; (2) informs the subject
22                   . . . in writing of the specific purpose and length of term for which
                     a biometric identifier . . . is being collected, stored, and used; and
23                   (3) receives a written release executed by the subject of the
                     biometric identifier.
24
     740 ILCS 14/15(b) (emphasis added).
25
             131.    Shutterfly is a Delaware corporation and thus qualifies as a “private entity” under
26
     BIPA. See 740 ILCS 14/10.
27

28

     CLASS ACTION COMPLAINT                                                                             33
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 35 of 45




 1           132.    As explained in detail in Section III above, Plaintiffs’ and the Classes’ faceprints

 2 or face geometry are “biometric identifiers” pursuant to 740 ILCS 14/10.

 3           133.    Shutterfly systematically and automatically collected, used, and stored Plaintiffs’

 4 and the Classes’ biometric identifiers without first obtaining the specific written release required

 5 by 740 ILCS 14/15(b)(3).

 6           134.    As explained in Section III.A, Shutterfly did not properly inform Plaintiffs or the

 7 Classes in writing that their biometric identifiers were being collected and stored, nor did it

 8 inform them in writing of the specific purpose and length of term for which their biometric

 9 identifiers were being collected, stored, and used, as required by 740 ILCS 14/15(b)(1)–(2).
10           135.    By collecting, storing, and using Plaintiffs’ and the Classes’ biometric identifiers
11 as described herein, Shutterfly violated Plaintiffs’ and the Classes’ rights to privacy of their

12 biometric identifiers, as set forth in BIPA, 740 ILCS 14/1, et seq.

13           136.    On behalf of themselves and the Classes, Plaintiffs seek: (i) injunctive and
14 equitable relief as is necessary to protect the interests of Plaintiffs and the Classes by requiring

15 Shutterfly to comply with BIPA’s requirements for the collection, storage, and use of biometric

16 identifiers; (ii) statutory damages of $5,000 per intentional or reckless violation of BIPA

17 pursuant to 740 ILCS 14/20(2), and statutory damages of $1,000 per negligent violation of BIPA

18 pursuant to 740 ILCS 14/20(1); and (iii) reasonable attorneys’ fees and costs and other litigation

19 expenses pursuant to 740 ILCS 14/20(3).

20                                    SECOND CAUSE OF ACTION

21                                     Violation of 740 ILCS 14/15(a)
                                       (On Behalf of the BIPA Class)
22

23           137.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

24           138.    Section 15(a) of BIPA requires that any

25                   private entity in possession of biometric identifiers . . . must
                     develop a written policy, made available to the public, establishing
26                   a retention schedule and guidelines for permanently destroying
                     biometric identifiers . . . when the initial purpose for collecting or
27                   obtaining such identifiers . . . has been satisfied or within 3 years
                     of the individual’s last interaction with the private entity,
28                   whichever occurs first[, and] . . . a private entity in possession of

     CLASS ACTION COMPLAINT                                                                           34
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 36 of 45




 1                   biometric identifiers or biometric information must comply with its
                     established retention schedule and destruction guidelines.
 2
     740 ILCS 14/15(a).
 3
             139.    Shutterfly does not publicly provide a retention schedule or guidelines for
 4
     permanently destroying Plaintiffs’ biometric identifiers as specified by BIPA. See 740 ILCS
 5
     14/15(a).
 6
             140.    Consequently, Shutterfly does not comply with any established retention schedule
 7
     or destruction guidelines. Id.
 8
             141.    Accordingly, on behalf of themselves and the Classes, Plaintiffs seek:
 9
     (i) injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and the
10
     Classes by requiring Shutterfly to establish and make publicly available a policy for the
11
     permanent destruction of biometric identifiers compliant with 740 ILCS 14/15(a); (ii) statutory
12
     damages of $5,000 per intentional or reckless violation of BIPA pursuant to 740 ILCS 14/20(2),
13
     and statutory damages of $1,000 per negligent violation of BIPA pursuant to 740 ILCS 14/20(1);
14
     and (iii) reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS
15
     14/20(3).
16
                                        THIRD CAUSE OF ACTION
17
                              Violation of Cal. Bus. & Prof. Code § 17200, et seq.
18                                     (On Behalf of the COPPA Class)
19
             142.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
20
             143.    Shutterfly engaged in business acts and practices deemed “unlawful” under the
21
     Unfair Competition Law (“UCL”) found at Section 17200, et seq., of the Bus. & Prof. Code,
22
     because, as alleged above, Shutterfly unlawfully collected, stored, and used the biometric
23
     identifiers, biometric information, and other personally identifying information of Plaintiffs and
24
     the other COPPA Class members without first obtaining the requisite parental consent in
25
     violation of COPPA and FTC regulations.
26
             144.    Under COPPA, an operator of a website or online service that collects personal
27
     information from children must provide notice to a child’s parent about its data collection
28

     CLASS ACTION COMPLAINT                                                                           35
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 37 of 45




 1 practices and obtain verifiable parental consent prior to any collection or use of personal

 2 information from children. A violation of this regulation is deemed unlawful. 16 C.F.R. § 312.3.

 3           145.    COPPA defines a “child” as “an individual under the age of 13.” 16 C.F.R.

 4 §312.2.

 5           146.    Shutterfly is required to comply with the requirements set out in COPPA because

 6 it has developed a platform for and strongly encourages the upload of pictures of babies and

 7 children on its website across the United States, including in Illinois, and has actual knowledge

 8 that babies and children under the age of 13 are in pictures uploaded to its website.

 9           147.    Plaintiffs and the COPPA Class members are minor children under the age of 13
10 who had their “biometric identifiers” collected, captured, stored, and disclosed by Shutterfly.

11           148.    Shutterfly is an “operator” as contemplated by 16 C.F.R. § 312.2 because it:
12                   operates a Web site located on the Internet or an online service and
                     [] collects or maintains personal information from or about the
13                   users of or visitors to such Web site or online service, or on whose
                     behalf such information is collected or maintained, or offers
14                   products or services for sale through that Web site or online
                     service, where such Web site or online service is operated for
15                   commercial purposes involving commerce among the several
                     States[.]
16
             149.    Shutterfly “collects” personal information from children under the age of 13
17
     across the United States, including Illinois, because it takes the biometric identifiers in the form
18
     of a face scan of every child’s face that is included in a photo uploaded to its website.
19
             150.    Pursuant to 16 C.F.R. § 312.4(a), “[i]t shall be the obligation of the operator to
20
     provide notice and obtain verifiable parental consent prior to collecting, using, or disclosing
21
     personal information from children. Such notice must be clearly and understandably written,
22
     complete, and must contain no unrelated, confusing, or contradictory materials.”
23
             151.    As required by 16 C.F.R. § 312.4, Shutterfly failed to provide notice of its data
24
     collection practices to Plaintiffs’ parents and to the parents of the other members of the COPPA
25
     Class. Specifically, Shutterfly failed to give direct notice to parents stating the type of personal
26
     information it collects from photographs.
27

28

     CLASS ACTION COMPLAINT                                                                           36
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 38 of 45




 1           152.    Further, Shutterfly failed to obtain—or even adequately attempt to obtain—

 2 parental consent authorizing it to collect and use minors’ personal and sensitive information from

 3 Plaintiffs’ parents nor from the parents of any other COPPA Class member.

 4           153.    Each instance of Shutterfly’s nonconsensual and unauthorized collection and use

 5 of Plaintiffs’ and other members of the COPPA Class’s personal information in one or more

 6 ways described above constitutes a separate violation of COPPA and is thus a separate violation

 7 of the UCL’s “unlawful” prong.

 8           154.    Moreover, pursuant to Section 1303(c) of COPPA, 15 U.S.C. § 6502(c), a

 9 violation of COPPA constitutes an “unfair” or “deceptive” act or practice in or affecting
10 commerce, in violation of the FTC Act and thus the UCL.

11           155.    Shutterfly additionally engaged in business acts or practices deemed “unfair”
12 under the UCL because, as alleged above, Shutterfly failed to disclose during the Class Period

13 that it was collecting, storing, and using the biometric identifiers of Plaintiffs and the other

14 COPPA Class members without obtaining the requisite parental consent in violation of COPPA

15 and Federal Trade Commission regulations.

16           156.    Unfair acts under the UCL have been interpreted using three different tests: (1)
17 whether the public policy, which is a predicate to a consumer unfair competition action under the

18 unfair prong of the UCL, is tethered to specific constitutional, statutory, or regulatory provisions;

19 (2) whether the gravity of the harm to the consumer, caused by the challenged business practice,

20 outweighs the utility of the defendant’s conduct; and (3) whether the consumer injury is

21 substantial, not outweighed by any countervailing benefits to consumers or competition, and is

22 an injury that consumers themselves could not reasonably have avoided. Defendant’s conduct is

23 unfair under each of these tests. As described above, Shutterfly’s conduct violates the policies

24 underlying privacy law, as well as COPPA itself. The gravity of the harm resulting from

25 Shutterfly’s secret collecting, storing, and using of biometric identifiers from children under the

26 age of 13, without the requisite parental consent, is significant and there is no corresponding

27 benefit to these children or their parents from such conduct. Lastly, because Plaintiffs and

28

     CLASS ACTION COMPLAINT                                                                          37
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 39 of 45




 1 COPPA Class members were completely unaware of Shutterfly’s practices as alleged herein,

 2 they could not possibly have avoided the privacy-based harms such practices caused.

 3           157.    Additionally, Shutterfly’s conduct constitutes deceptive business practices in

 4 violation of Cal. Bus. & Prof. Code §17200. Under the UCL, a business practice that is likely to

 5 deceive an ordinary consumer constitutes a deceptive business practice. Shutterfly’s conduct as

 6 alleged herein was deceptive because Shutterfly intentionally and deceptively misled Plaintiffs,

 7 by and through their legal guardians, by explicitly stating it does not collect personally

 8 identifying information of children 13 and under in its privacy policy. Shutterfly made material

 9 misrepresentations and omissions, both directly and indirectly, to Plaintiffs and members of the
10 COPPA Class, by and through their legal guardians, related to the invasive and unlawful

11 practices alleged herein.

12           158.    Shutterfly’s website, privacy policies, and marketing materials are silent as to its
13 BIPA and COPPA violative conduct detailed herein and its practices of otherwise invading the

14 privacy of children under the age of 13.

15           159.    Finally, Shutterfly’s secret and unlawful practices of collecting, storing, and using
16 the biometric identifiers of Plaintiffs and the other COPPA Class members without obtaining the

17 requisite parental consent, in violation of COPPA and Federal Trade Commission regulations,

18 take advantage of the lack of knowledge, ability, experience, or capacity of children and parents

19 across the United States to a grossly unfair degree.

20           160.    Shutterfly’s violations of the UCL were, and are, willfully unlawful, deceptive,
21 and unfair.      Shutterfly is aware of its violative conduct, yet has failed to adequately and
22 affirmatively take steps to cure such misconduct.

23           161.    Upon information and belief, Shutterfly’s conduct surrounding the application of
24 facial recognition technology to all faces in the photos uploaded to its platform, including

25 children, was directed from its headquarters in California.

26           162.    Plaintiffs and the other members of the COPPA Class were directly and
27 proximately harmed by Shutterfly’s violations of Cal. Bus. & Prof. Code §17200.

28

     CLASS ACTION COMPLAINT                                                                            38
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 40 of 45




 1             163.   Plaintiffs, individually and on behalf of the COPPA Class, by and through their

 2 parents, seek: (i) an injunction requiring Shutterfly to obtain consent prior to collecting the

 3 “biometric identifiers” from children under the age of 13, to delete such “biometric identifiers”

 4 already collected without parental consent, and to implement functionality sufficient to prevent

 5 the unlawful collection of such “biometric identifiers” in the future; (ii) relief under Cal. Bus. &

 6 Prof. Code § 17200, et seq., including, but not limited to, restitution to Plaintiffs and other

 7 members of the COPPA class of money or property Shutterfly acquired by means of its unlawful

 8 business practices; and, as a result of bringing this action to vindicate and enforce an important

 9 right affecting the public interest, (iii) reasonable attorney’s fees (pursuant to Cal. Code of Civ.
10 P. § 1021.5).

11                                     FOURTH CAUSE OF ACTION
12                            Violation of Cal. Bus. & Prof. Code § 17200, et seq.
                                      (On Behalf of the CalOPPA Class)
13
               164.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth
14
     herein.
15
               165.   Shutterfly engaged in business acts and practices deemed “unlawful” under the
16
     Unfair Competition Law (“UCL”) found at Section 17200, et seq., of the Bus. & Prof. Code,
17
     because, as alleged above, Shutterfly’s privacy policy fails to disclose that it uses its proprietary
18
     facial recognition technology to collect biometric data.
19
               166.   CalOPPA applies to Shutterfly because it is an operator of a commercial website
20
     and online services that collect personally identifiable information. Cal. Bus. & Prof. Code §
21
     22575, et seq.
22
               167.   CalOPPA defines personally identifiable information as first and last name; home
23
     or other physical address, including street name and name of a city or town; e-mail address;
24
     telephone number; social security number; any other identifier that permits the physical or online
25
     contacting of a specific individual; information concerning a user that the website or online
26
     service collects online from the user and maintains in personally identifiable form in
27
     combination with an identifier described in this subdivision. Id. (emphasis added).
28

     CLASS ACTION COMPLAINT                                                                            39
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 41 of 45




 1             168. Biometric data is “personally identifiable information.”

 2             169. Shutterfly violates CalOPPA because it does not identify in its privacy policy that

 3 it collects biometric data through its website about individual consumers and all other

 4 individuals, including children, in the photos uploaded to its platform.

 5             170. Shutterfly violates CalOPPA because its privacy policy does not identify the

 6 categories of third-party persons or entities with whom Shutterfly may share that biometric data.

 7             171. Shutterfly violates CalOPPA because its privacy policy does not instruct

 8 consumers regarding how the consumer can review and request changes to Shutterfly’s

 9 collection of their biometric data.
10             172.   Plaintiffs, individually and on behalf of the CalOPPA Class, by and through their
11 parents, seek: (i) an injunction requiring Shutterfly to revise its privacy policy to include that it

12 collects “biometric identifiers” from all faces, including of children, appearing in the pictures

13 uploaded to its platform; to delete such “biometric identifiers” already collected; and to

14 implement functionality sufficient to prevent the unlawful collection of such “biometric

15 identifiers” in the future; (ii) relief under Cal. Bus. & Prof. Code § 17200, et seq., including, but

16 not limited to, restitution to Plaintiffs and other members of the CalOPPA class of money or

17 property Shutterfly acquired by means of its unlawful business practices; and, as a result of

18 bringing this action to vindicate and enforce an important right affecting the public interest, (iii)

19 reasonable attorney’s fees (pursuant to Cal. Code of Civ. P. § 1021.5).

20                                      FIFTH CAUSE OF ACTION
21                            Violation of the California Consumer Privacy Act
                                      Cal. Civ. Code § 1798.100, et seq.
22                                     (On Behalf of the CCPA Class)
23
               173.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth
24
     herein.
25
               174.   The California Consumer Privacy Act of 2018 (“CCPA”) went into effect on
26
     January 1, 2020. This comprehensive privacy law was enacted to protect consumers’ personal
27
     information from collection and use by businesses without appropriate notice and consent.
28

     CLASS ACTION COMPLAINT                                                                           40
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 42 of 45




 1           175.    Through the above-detailed conduct, Shutterfly violated the CCPA by, among

 2 other things, collecting and using personal information of minors without providing consumers

 3 with adequate notice consistent with the CCPA, in violation of Civil Code section 1798.100(b).

 4           176.    Through the above-detailed conduct, Shutterfly violated the CCPA by, among

 5 other things, collecting and using personal information of minors without providing consumers

 6 with the right to have their information deleted consistent with the CCPA, in violation of Civil

 7 Code section 1798.100(b).

 8           177.    Through the above-detailed conduct, Shutterfly violated the CCPA by, among

 9 other things, selling the personal information of minors without requiring children under the age
10 of 16 to provide opt-in consent or parental or guardian consent for children under the age of 13

11 consistent with the CCPA, in violation of Civil Code section 1798.100(b).

12           178.    In fact, the sale of personal information of minors equates to that of a data breach
13 wherein Shutterfly disclosed Plaintiffs’ and the Class members’ nonencrypted and nonredacted

14 personal information to other companies, likely for monetary gain. Such unauthorized disclosure

15 violates section 1798.150 and puts into the hands of other companies Plaintiffs’ and the Class

16 members’ highly sensitive biometric information as defined by section 1798.140.

17           179.    In accordance with Civil Code section 1798.150(b), Plaintiff has served
18 Defendant with notice of these CCPA violations and a demand for relief by certified mail, return

19 receipt requested. However, in light of Shutterfly’s policy proactively stating that it regularly

20 shares personal information it collects, without indicating such information includes biometric

21 data, it is unlikely Shutterfly can cure the violation by clawing back the data shared -- or know

22 whether that data has been further shared with additional parties.

23           180.    On behalf of members of the CCPA Classes, Plaintiffs seek injunctive relief in the
24 form of an order enjoining Defendant from continuing to violate the CCPA. If Defendant fails to

25 properly respond to Plaintiffs’ notice letter or agree to timely and adequately rectify the

26 violations detailed above, or, more likely, cannot rectify the violations detailed above, Plaintiffs

27 also will seek actual, punitive, and statutory damages in an amount not less than one hundred

28 dollars ($100) and not greater than seven hundred and fifty ($750) per consumer per incident,

     CLASS ACTION COMPLAINT                                                                           41
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 43 of 45




 1 whichever is greater; restitution; attorneys’ fees and costs (pursuant to Cal. Code of Civ. P. §

 2 1021.5) as a result of bringing this action to vindicate and enforce an important right affecting

 3 the public interest; and any other relief the Court deems proper as a result of Defendant’s CCPA

 4 violations.

 5                                       PRAYER FOR RELIEF

 6           WHEREFORE, Plaintiffs L.P., a minor, E.P., a minor, S.P., a minor, D.P., a minor, F.P.,

 7 a minor, R.P., a minor, and A.P., a minor, by and through their legal guardian Esther Yona

 8 Posner; N.T., a minor, by and through her legal guardian Ilya Tsorin; and C.D., a minor, by and

 9 through her legal guardian Katherine Delgado, V.M., a minor, by and through her legal guardian
10 Eunice Morris; A.S., a minor, Y.S., a minor, S.S., a minor, D.S., a minor, and M.S., a minor by

11 and through their legal guardian Dina Shallman, on behalf of themselves and the Classes,

12 respectfully request that this Court enter an Order:

13           A.      Certifying this case as a class action on behalf of the Classes defined above,
14 appointing Plaintiffs L.P., a minor, E.P., a minor, S.P., a minor, D.P., a minor, F.P., a minor,

15 R.P., a minor, and A.P., a minor, by and through their legal guardian Esther Yona Posner; N.T., a

16 minor, by and through her legal guardian Ilya Tsorin; and C.D., a minor, by and through her

17 legal guardian Katherine Delgado, V.M., a minor, by and through her legal guardian Eunice

18 Morris; A.S., a minor, Y.S., a minor, S.S., a minor, D.S., a minor, and M.S., a minor by and

19 through their legal guardian Dina Shallman, as representatives of the Classes, and appointing

20 their counsel as Class Counsel for the Classes;

21           B.      Declaring that Shutterfly’s actions, as set out above, violate BIPA, 740 ILCS
22 14/1, et seq.;

23           C.      Declaring that Shutterfly’s actions, as set out above, violate COPPA and thus the
24 UCL, Cal. Bus. & Prof. Code §17200, et seq., with respect to Plaintiffs and the COPPA Class;

25           D.      Declaring that Shutterfly’s actions, as set out above, violate CalOPPA and thus
26 the UCL, Cal. Bus. & Prof. Code §17200, et seq., with respect to Plaintiffs and the CalOPPA

27 Class;

28

     CLASS ACTION COMPLAINT                                                                        42
     CASE NO.
          Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 44 of 45




 1           E.      If Shutterfly does not cure the CCPA violations, Declaring that Shutterfly’s

 2 actions, as set out above, violate the CCPA, Cal. Civ. Code § 1798.100, et seq., with respect to

 3 California Plaintiffs and the CCPA Class;

 4           F.      Awarding statutory damages of $5,000 per intentional or reckless violation of

 5 BIPA pursuant to 740 ILCS 14/20(2) and statutory damages of $1,000 per negligent violation of

 6 BIPA pursuant to 740 ILCS 14/20(1);

 7           G.      Awarding injunctive and other equitable relief as is necessary to protect the

 8 interests of the BIPA Class, including, among other things, an order requiring Shutterfly to

 9 collect, store, and use biometric identifiers in compliance with BIPA, and to permanently destroy
10 the biometric identifiers it has collected from Plaintiffs and the BIPA Class members;

11           H.      Awarding damages under Cal. Bus. & Prof. Code § 17200, et seq., including, but
12 not limited to, restitution to Plaintiffs and other members of the COPPA class of money or

13 property Shutterfly acquired by means of its unfair, unlawful, and deceptive business practices;

14           I.      Awarding injunctive and other equitable relief as is necessary to protect the
15 interests of the COPPA Class, including, among other things, an order requiring Shutterfly to

16 collect, store, and use biometric identifiers in compliance with COPPA, and to permanently

17 destroy the biometric identifiers it has collected from Plaintiffs and COPPA Class members;

18           J.      Awarding damages under Cal. Bus. & Prof. Code § 17200, et seq., including, but
19 not limited to, restitution to Plaintiffs and other members of the CalOPPA class of money or

20 property Shutterfly acquired by means of its unfair, unlawful, and deceptive business practices;

21           K.      Awarding injunctive and other equitable relief as is necessary to protect the
22 interests of the CalOPPA Class, including, among other things, an order requiring Shutterfly to

23 collect, store, and use biometric identifiers in compliance with CalOPPA, and to permanently

24 destroy the biometric identifiers it has collected from Plaintiffs and CalOPPA Class members;

25           L.      If Shutterfly does not cure the CCPA violations, awarding statutory damages of
26 $750.00 per violation of the CCPA pursuant to Cal. Civ. Code § 1798.150;

27           M.      Awarding injunctive and other equitable relief as is necessary to protect the
28 interests of the CCPA Class, including, among other things, an order requiring Shutterfly to

     CLASS ACTION COMPLAINT                                                                        43
     CASE NO.
                           Case 3:20-cv-04960 Document 1 Filed 07/23/20 Page 45 of 45




                  1 collect, store, and use biometric identifiers in compliance with CCPA, and to permanently

                  2 destroy the biometric identifiers it has collected from Plaintiffs and CCPA Class members;

                  3           G.      Awarding Plaintiffs and the Classes their reasonable litigation expenses and

                  4 attorneys’ fees pursuant to BIPA, the UCL, the common fund doctrine, and Cal. Code Civ. Proc.

                  5 § 1021.5;

                  6           H.      Awarding Plaintiffs and the Classes pre- and post-judgment interest, to the extent

                  7 allowable; and

                  8           I.      Awarding such other and further relief as equity and justice may require.

                  9                                               JURY TRIAL
                10            Plaintiffs demand a trial by jury for all issues so triable.
                11 DATED: July 23, 2020
                                                                        /s/
                12                                                      James M. Wagstaffe (95535)
                                                                        Frank Busch (258288)
                13                                                      WAGSTAFFE, VON LOEWENFELDT,
                                                                          BUSCH & RADWICK LLP
                14                                                      100 Pine Street, Suite 725
                                                                        San Francisco, CA 94111
                15                                                      Tel: (415) 357-8900
                                                                        Fax: (415) 357-8910
                16                                                      wagstaffe@wvbrlaw.com

                17                                                      Counsel for Plaintiffs and the Proposed Classes

                18

                19                                                      LABATON SUCHAROW LLP
                                                                        Jonathan Gardner (pro hac vice to be submitted)
                20                                                      Melissa H. Nafash (pro hac vice to be submitted)
                                                                        Jonathan D. Waisnor (pro hac vice to be
                21                                                      submitted)
                                                                        140 Broadway
                22                                                      New York, NY 10005
                                                                        Tel: (212) 907-0700
                23                                                      Fax: (212) 818-0477
                                                                        jgardner@labaton.com
                24                                                      mnafash@labaton.com
                                                                        jwaisnor@labaton.com
                25
                                                                        Counsel for Plaintiffs and the Proposed Classes
                26

                27

                28
2404953-1
                      CLASS ACTION COMPLAINT                                                                          44
06/22/2020 05:19 PM   CASE NO.
